DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15, 17-19, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and claims 7, 8, 11-14, 16 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 6, 2021.
Status of Claims
Claims 1-8, 10-19, 21 and 23 are pending. Claims 7, 8, 11-19, 21, and 23 withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 1-6 and 10 are under examination.
Priority
Applicant’s claim for the benefit of a prior-filed applications 62/521,159 filed June 16, 2017 and PCT/US2018/037933, filed June 18, 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/521,159, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 62/521,159 fails to provide support for the full scope of examined claims 4-6, 9 and 10.
Application No. 62/521,159 appears to provide no written support for “subacute inflammation” and “chronic inflammation”. Application No. 62/521,159 discloses systemic inflammation, acute inflammation, sepsis and organ specific inflammation (e.g., live, lung, heart).
Application No. 62/521,159 appears to provide no written description support for the inflammation to be localized in the heart, brain, sinuses, upper respiratory tract, bone marrow, , kidneys, genito-urinary tract, bladder, aural cavities, stomach, eyes, teeth, and gingiva. There is description attenuated proinflammatory cytokines in the blood and bacterial burden in the blood, spleen lungs and maintenance of the liver. See pages 5-6 in the specification of Application No. 62/521,159.
Application No. 62/521,159 appears to provide no written description support for SEQ ID NOs: 1, 3, 4, and 6-9 and 16. Application No. 62/521,159 discloses cSN50.1 which corresponds to the amino acid sequence set forth in present SEQ ID NO:2 and is a species of the genus described in present SEQ ID NO: 5. See page 6 in the specification of Application No. 62/521,159
Application No. 62/521,159 appears to provide no support for a microbial inflammation being caused by a bacterial infection that is not caused by Bacillus anthracis as claimed. Although the mice were challenged with a bacteria rich gut microbiome (see page 6 in the specification), Application No. 62/521,159 does not disclose the bacteria was not Bacillus anthracis or the type of bacterial in the microbiome.
Specification and Sequence Disclosure
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.



Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located on page 15, line 5.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 
Specification
The disclosure is objected to because of the following informalities: 37 CFR 1.821(c)  requires that each disclosed nucleic acid or amino acid sequence in the application appear separately in the sequence listing. The specification is objected to for failing to comply with 37 CFR 1.821 (c) because SEQ ID NO: 16 is not listed in the sequence listing. See e.g., page 15, line 5 in the specification. Appropriate correction is required.
Claim Objections
Response to Arguments: The amendments filed March 15, 2022 have overcome the objection to claims 9 and 10; therefore, the objections are withdrawn.
The objection is new.
Claim 6 is objected to because of the following informalities: 37 CFR 1.821(c)  requires that each disclosed nucleic acid or amino acid sequence in the application appear separately in the sequence listing. Claim 6 fails to comply with 37 CFR 1.821 (c) because SEQ ID NO: 16 is not listed in the sequence listing. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection is new in view of the amendments filed March 15, 2022.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 is indefinite because it depends from a cancel claims and the metes and bounds with respect to the claim cannot be clearly delineate. For the purposes of examination under 35 USC 102 and/or 103 and double patenting, claim 10 will be interpreted to depend from claim 1. However, the rejection will remain pending until the rejection is overcome by amendment or persuasive argument.
Claim Rejections - 35 USC § 102
Response to Arguments: In the reply filed March 15, 2022, Applicants argue the disclosures of Veach et al. do not anticipate the claimed invention. See page 9. Applicants’ arguments have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of O’Sullivan et al. (“NF-KB and P38 MAPK Inhibition Improve Survival in Endotoxin Shock and in a Cecal Ligation and Puncture Model of Sepsis in Combination With Antibiotic Therapy”, Journal of Surgical Research, 2009, pp. 46-53) and Hawiger et al. (US 2004/0235746 A1; published 2004) necessitated by amendment.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection is new in view of the amendments filed March 15, 2022.
Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Sullivan et al. (“NF-KB and P38 MAPK Inhibition Improve Survival in Endotoxin Shock and in a Cecal Ligation and Puncture Model of Sepsis in Combination With Antibiotic Therapy”, Journal of Surgical Research, 2009, pp. 46-53) as evidenced by EMD Millipore (“NF-κB SN50, Cell-Permeable Inhibitor Peptide – Calbiochem”, https://www.emdmillipore.com/US/en/product/NF-B-SN50-Cell-Permeable-Inhibitor-Peptide-Calbiochem,EMD_BIO-481480#anchor_PDS, accessed on 5/13/2022). 
Regarding claim 1, O’Sullivan et al. disclose administering SN-50 to mice (subjects) that have been injected with Staphylococcus aureus and Salmonella Typhimurium in a septic model. See the abstract and pages 47-48, §In Vivo Model of Sepsis. The peptide SN-50 does not comprise the amino acid sequence of the claimed SEQ ID NO: 1. The SN-50 peptide inhibits translocation of the NF- into the nuclear (Nuclear Transport Modifier) that has the amino acid sequence AAVALLPAVLLALLAPVQRKRQKLMP as evidenced by EMD Millipore. See https://www.emdmillipore.com/US/en/product/NF-B-SN50-Cell-Permeable-Inhibitor-Peptide-Calbiochem,EMD_BIO-481480#anchor_PDS.
Regarding claim 2, the composition comprising SN-50 was administered without an anti-microbial agent. See page 48, §In Vivo Model of Sepsis
Regarding claim 3, the composition comprising SN-50 was administered with Augmentin (amoxicillin and clavulanic acid). Augmentin is an antibiotic (anti-microbial agent). See page 48, §In Vivo Model of Sepsis
Regarding claim 4, the mice were modeling sepsis (microbial inflammation). See pages 47-48, §In Vivo Model of Sepsis. 
Regarding claim 5, SN-50 (AAVALLPAVLLALLAPVQRKRQKLMP) comprises the amino acid sequence set forth in SEQ ID NO:3 wherein X1 is A, X2 is A, X3 is V, X4 is A, X8 is A, X9 is V, X17 is V, X18 is absent, X19 is absent, X26 is L, X27 is M, X28 is P and X29 is absent.
Therefore, the disclosures of O’Sullivan et al. anticipate the claimed invention.

The rejection is new in view of the amendments filed March 15, 2022.
Claims 1, 2 4, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawiger et al. (US 7,553,929 B2; 2009).
	Regarding claim 1, Hawiger et al. disclose treating rabbits (subjects) that have a localized inflammatory reaction at the site of injected bacterial lipopolysaccharide (Salmonella typhosa LPS) (microbial inflammation) with an intradermal application of the peptide SN50. See col. 30, line 50 to col. 31, line 17. The peptide SN50 does not comprise the amino acid sequence of the claimed SEQ ID NO: 1; the SN50 has the amino acid sequence AAVALLPAVLLALLAPVNRKRNKLMP. See col. 5, lines 8-14 and SEQ ID NO: 9. The peptide SN50 inhibits the translocation of active NF- into the nucleus (nuclear transport modifier; NTM). See col. 5, lines 8-14.
	Regarding claim 2, the peptide SN50 was not administered with an anti-microbial agent. See col. 30, line 50 to col. 31, line 17.
	Regarding claim 4, the inflammatory reaction occurred 4 hours after injection of the bacterial lipopolysaccharide. See col. 30, line 50 to col. 31, line 17. The reaction is an acute inflammatory reaction. 
Regarding claim 6, the inflammation is localized to the skin. See col. 30, line 50 to col. 31, line 17.
Regarding claim 10, the bacterial is Salmonella typhosa (Salmonella typhi). See col. 30, line 50 to col. 31, line 17.
Therefore, the disclosures of Hawiger et al. anticipate the claimed invention.

Claims 1, 2, 4, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawiger et al. (US 6,495,518 B1; 2002).
	Regarding claim 1, Hawiger et al. disclose treating mice (subjects) in a model for lethal endotoxic shock that were injected intraperitoneally with bacterial lipopolysaccharide (E.coli  LPS) (microbial inflammation) with the administration of the peptide cSN50. See col. 21, lines 1-26. The peptide cSN50 does not comprise the amino acid sequence of the claimed SEQ ID NO: 1;cSN50 has the amino acid sequence AAVALALLPAVLLALLAPCYVQRKRQKLMPC. See col. 20, lines 49-50 and SEQ ID NO: 12. cSN50 is a nuclear localization sequence of NF- such that the nuclear importation of NF- is inhibited (Nuclear Transport Modifier). See col. 2, lines 25-29 and col. 20, lines 40-67.
	Regarding claim 2, the peptide cSN50 was not administered with an anti-microbial agent. See col. 21, lines 1-26.
	Regarding claim 4, the control animals without treatment died 72 hours after injection of the bacterial lipopolysaccharide. See col. 21, lines 1-26. The reaction is an acute inflammatory reaction. 
Regarding claim 5, cSN50 (AAVALALLPAVLLALLAPCYVQRKRQKLMPC) comprises the amino acid sequence set forth in SEQ ID NO:4 wherein X1 is v, X2 is A, X3 is l, X4 is A, X8 is A, X9 is V, X18 is Y, X19 is V, X26 is L, X27 is M, X28 is P and X29 is C.
Regarding claim 10, the bacterial is E.coli (Escherichia coli). See col. 21, lines 1-26.
Therefore, the disclosures of Hawiger et al. anticipate the claimed invention.
Claim Rejections - 35 USC § 103
Response to Arguments: Applicant’s arguments, see pages 9-10, filed March 15, 2022, with respect to the rejection of claims 1-6, 9 and 10 under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Suppression of Acute Lung Inflammation by Intracellular Peptide Delivery of a Nuclear Import Inhibitor”, Molecular Therapy, 2009, 796-802) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Double Patenting
Response to Arguments: Applicants stated the pending provisional grounds of double patenting were acknowledge and Applicants will take appropriate correcting action of filing a terminal disclaimer or distinguishing the claims once allowable subject matter is obtained in one of the applications. See page 11 in the remarks filed March 15, 2022. Applicants’ arguments have been fully considered but they are not persuasive in view of the subject matter claimed in copending Application No. 17/275,764. Therefore, the rejections are maintained.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection is maintained but modified in view of the amendments filed March 15, 2022.
Claims 1-3, 5 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 6, 9 and 10 of copending Application No. 17/275,764 (reference application). 
Regarding present claim 1, claims 1, 3, 5 and 9 of copending Application No. 17/275,764 claim a method of treating an inflammatory skin disease or inflammatory skin disorder caused by a microbial comprising administering to the subject a therapeutically effective amount of a composition comprising an NTM (see claims 1, 3 and 5) and an antimicrobial agent (claim 5) wherein the inflammatory skin disease or inflammatory skin disorder is caused by a bacterial infection. See claim 3. The microbial insult is caused by a bacterial infection wherein the bacteria causing the bacterial infection is not Bacillus anthracis. See claim 9. Copending Application No. 17/275,764 claims the NTM comprises the amino acid sequence set forth in SEQ ID NOs: 2-9 (present SEQ ID NOs: 2-9). See claim 5. Although, copending Application No. 17/275,764 do not claim the NTM does not comprise SEQ ID NO: 1, the claims would have been obvious because the claims list a finite number of alternative sequences the NTM can comprise that do not have the sequence of SEQ ID NO: 1. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp because a finite number of predictable alternatives were provided. See MPEP § 2143(E).
Regarding present claim 2, copending Application No. 17/275,764 do not expressly claim the composition comprising NTM does not comprise the anti-microbial agent as claimed, however, the claims would have been obvious to the artisan of ordinary skill at the time of the effective filing date. It would have been obvious for one of ordinary skill to administer a NTM (see claims 1, 3 and 5) and an antimicrobial agent in a combination therapy as separate administration as a matter of obvious pharmacological design choice to obtain the optimized route of administration of both therapeutics for the most efficacious treatment.
Regarding present claim 3, claim 6 of copending Application No. 17/275,764 teach the NTM composition comprising an anti-microbial agent.
Regarding present claim 5, claim 2 of copending Application No. 17/275,764 claim the NTM comprises the amino acid sequence set forth in SEQ ID NOs: 2-9 (present SEQ ID NOs: 2-9).
Regarding present claim 10, claim 10 of copending Application No. 17/275,764 claim the bacterial infection is an infection with a bacteria the bacterial infection is an infection with a bacteria selected from the group consisting of Mycobacterium tuberculosis, Mycobacterium bovis, Mycobacterium bovis strain BCG, BCG substrains, Mycobacterium avium, Mycobacterium intracellular, Mycobacterium africanum, Mycobacterium kansasii, Mycobacterium marinum, Mycobacterium ulcerans, Mycobacterium avium subspecies paratuberculosis, Mycobacterium leprae, Nocardia asteroides, other Nocardia species, Legionella pneumophila, other Legionella species, Acetinobacter baumanii, Salmonella typhi, Salmonella enterica, other Salmonella species, Shigella boydii, Shigella dysenteriae, Shigella sonnei, Shigella flexneri, other Shigella species, Yersinia pestis, Pasteurella haemolytica, Pasteurella multocida, other Pasteurella species, Actinobacillus pleuropneumoniae, Listeria monocytogenes, Listeria ivanovii, Brucella abortus, other Brucella species, Cowdria ruminantium, Borrelia burgdorferi, Bordetella avium, Bordetella pertussis, Bordetella bronchiseptica, Bordetella trematum, Bordetella hinzii, Bordetella pteri, Bordetella parapertussis, Bordetella ansorpii, other Bordetella species, Burkholderia mallei, Burkholderia psuedomallei, Burkholderia cepacian, Chlamydia pneumoniae, Chlamydia trachomatis, Chlamydia psittaci, Coxiella burnetii, Rickettsial species, Ehrlichia species, Staphylococcus aureus, Staphylococcus epidermidis, Streptococcus pneumoniae, Streptococcus pyogenes, Streptococcus agalactiae, Escherichia coli, Vibrio cholerae, Vibrio vulnificus, Capnocytophaga canimorsus, Campylobacter species, Neiserria meningitidis, Neiserria gonorrhea, Pseudomonas aeruginosa, other Pseudomonas species, Haemophilus influenzae, Haemophilus ducreyi, other Hemophilus species, Clostridium tetani, other Clostridium species, Yersinia enterolitica, and other Yersinia species.
Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The rejection is maintained but modified in view of the amendments filed March 15, 2022.
Claims 1-6 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 6, 9 and 10 of copending Application No. 17/275,764 (reference application) in view of Liu et al. (“Suppression of Acute Lung Inflammation by Intracellular Peptide Delivery of a Nuclear Import Inhibitor”, Molecular Therapy, 2009, 796-802).
Regarding present claim 1, claims 1, 3 and 5 of copending Application No. 17/275,764 claim a method of treating an inflammatory skin disease or inflammatory skin disorder caused by a microbial comprising administering to the subject a therapeutically effective amount of a composition comprising a NTM (see claims 1, 3 and 5) and an antimicrobial agent (claim 5) wherein the inflammatory skin disease or inflammatory skin disorder is caused by a bacterial infection. See claim 3. The microbial insult is caused by a bacterial infection wherein the bacteria causing the bacterial infection is not Bacillus anthracis. See claim 9. Copending Application No. 17/275,764 claims the NTM comprises the amino acid sequence set forth in SEQ ID NOs: 2-9 (present SEQ ID NOs: 2-9). See claim 5. Although, copending Application No. 17/275,764 do not claim the NTM does not comprise SEQ ID NO: 1, the claims would have been obvious because the claims list a finite number of alternative sequences the NTM can comprise that do not have the sequence of SEQ ID NO: 1. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp because a finite number of predictable alternatives were provided. See MPEP § 2143(E).
Regarding present claim 2, copending Application No. 17/275,764 do not expressly claim the composition comprising NTM does not comprise the anti-microbial agent as claimed, however, the claims would have been obvious to the artisan of ordinary skill at the time of the effective filing date. It would have been obvious for one of ordinary skill to administer a NTM (see claims 1, 3 and 5) and an antimicrobial agent in a combination therapy as separate administration as a matter of obvious pharmacological design choice to obtain the optimized route of administration of both therapeutics for the most efficacious treatment.
Regarding present claim 3, claim 6 of copending Application No. 17/275,764 teach the NTM composition comprising an anti-microbial agent.
Regarding present claims 4 and 6, copending Application No. 17/275,764 does not claim the microbial inflammation is acute, subacute, chronic, organ-specific, systemic or sepsis nor claims the inflammation is localized in the blood, brain, sinuses, upper respiratory tract, lung, heart, bone marrow, spleen, liver, kidney, genito-urinary tract, bladder, aural cavities, stomach, intestines, skin, eyes, teeth and/or gingiva as claimed. Liu et al. teach it is effective to treat acute lung inflammation caused bacteria such as Staphylococcus aureus with an antimicrobial agent such as antistaphylococcal antibiotics with a cell penetrating peptide inhibitor which targets nuclear import (NTM). See e.g., the abstract; page 799, right col.- 2nd paragraph to page 800, right col.-continuing paragraph and page 801, left col.-1st paragraph. Therefore, at the time of the effective filing date, it would have been obvious to one of ordinary skill in the art that the combination of antimicrobial agent and a NTM to treat acute inflammation in the lung as claim. The artisan of ordinary skill would have been motivated do so in order to reduce the consequences of uncontrolled inflammation and lung injury as suggested by Liu et al.
Regarding present claim 5, claim 2 of copending Application No. 17/275,764 claim the NTM comprises the amino acid sequence set forth in SEQ ID NOs: 1-9 (present SEQ ID NOs: 1-9).
Regarding present claim 10, claim 10 of copending Application No. 17/275,764 claim the bacterial infection is an infection with a bacteria the bacterial infection is an infection with a bacteria selected from the group consisting of Mycobacterium tuberculosis, Mycobacterium bovis, Mycobacterium bovis strain BCG, BCG substrains, Mycobacterium avium, Mycobacterium intracellular, Mycobacterium africanum, Mycobacterium kansasii, Mycobacterium marinum, Mycobacterium ulcerans, Mycobacterium avium subspecies paratuberculosis, Mycobacterium leprae, Nocardia asteroides, other Nocardia species, Legionella pneumophila, other Legionella species, Acetinobacter baumanii, Salmonella typhi, Salmonella enterica, other Salmonella species, Shigella boydii, Shigella dysenteriae, Shigella sonnei, Shigella flexneri, other Shigella species, Yersinia pestis, Pasteurella haemolytica, Pasteurella multocida, other Pasteurella species, Actinobacillus pleuropneumoniae, Listeria monocytogenes, Listeria ivanovii, Brucella abortus, other Brucella species, Cowdria ruminantium, Borrelia burgdorferi, Bordetella avium, Bordetella pertussis, Bordetella bronchiseptica, Bordetella trematum, Bordetella hinzii, Bordetella pteri, Bordetella parapertussis, Bordetella ansorpii, other Bordetella species, Burkholderia mallei, Burkholderia psuedomallei, Burkholderia cepacian, Chlamydia pneumoniae, Chlamydia trachomatis, Chlamydia psittaci, Coxiella burnetii, Rickettsial species, Ehrlichia species, Staphylococcus aureus, Staphylococcus epidermidis, Streptococcus pneumoniae, Streptococcus pyogenes, Streptococcus agalactiae, Escherichia coli, Vibrio cholerae, Vibrio vulnificus, Capnocytophaga canimorsus, Campylobacter species, Neiserria meningitidis, Neiserria gonorrhea, Pseudomonas aeruginosa, other Pseudomonas species, Haemophilus influenzae, Haemophilus ducreyi, other Hemophilus species, Clostridium tetani, other Clostridium species, Yersinia enterolitica, and other Yersinia species.
This is a provisional nonstatutory double patenting rejection.
Summary
	The specification is objected to. Claim 5 is objected to. Clam 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1). Claims 1-6 and 10 are provisionally rejected on the ground of nonstatutory double patenting.
Conclusion
No claim is allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658



‘